Exhibit 99.3 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of December 31, 2008 and 2007 3 Consolidated Statements of Earnings for the years ended December 31, 2008, 2007 and 2006 4 Consolidated Statements of Comprehensive Income for the years ended December 31, 2008, 2007 and 2006 5 Consolidated Statements of Changes in Equity for the years ended December 31, 2008, 2007 and 2006 6 Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 7 Notes to the Consolidated Financial Statements 8 - 1 - Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders RehabCare Group, Inc. We have audited the accompanying consolidated balance sheets of RehabCare Group, Inc. (the Company) as of December 31, 2008 and 2007, and the related consolidated statements of earnings, comprehensive income, changes in equity, and cash flows for each of the years in the three year period ended December 31, 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of RehabCare Group, Inc as of December 31, 2008 and 2007, and the results of itsoperations and itscash flows for each of the years in the three year period ended December 31, 2008, in conformity with U.S. generally accepted accounting principles. As discussed in Note 14 to the consolidated financial statements, the Company adopted Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes, effective January 1, 2007. St.
